Title: From Thomas Jefferson to Gabriel Jones, 29 April 1779
From: Jefferson, Thomas
To: Jones, Gabriel



Dear Sir
Monticello, April 29th, 1779.

By Mrs. Harvey I enclose to you the principal and interest of the money you were so kind as to lend me some years ago. It furnishes me also with an occasion of acknowledging, with this, the many other obligations under which you have laid me, of which I shall always be proud to shew a due sense, whenever opportunity shall offer.
I am, Dear Sir, with much esteem, Your friend and servt.,

Th: Jefferson

